Citation Nr: 1760995	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  13-28 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to increased disability ratings for sciatic radiculopathy of the left lower extremity, currently evaluated as 20 percent disabling prior to March 10, 2015, and 40 percent since that date.

2.  Entitlement to a compensable disability rating for erectile dysfunction.

3.  Entitlement to an increased rating for sciatic radiculopathy of the right lower extremity, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for lumbar strain with spondylolisthesis, currently evaluated as 20 percent disabling.

5.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for diabetes mellitus type 2.

6.  Entitlement to service connection for neuropathy of the left arm.

7.  Entitlement to service connection for a right knee disorder.
8.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Kimball L. Jones, Agent


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to September 1976.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO in New Orleans, Louisiana, currently has jurisdiction over the claims.

The RO issued another rating decision in March 2015, which increased the disability rating for the radiculopathy of the left lower extremity to 40 percent, effective from March 10, 2015.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In his September 2013 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing.  In a May 2017 letter, he was notified that his hearing had been scheduled for August 2017, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the Board considers that his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

The issue of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for diabetes mellitus type 2 has been raised by the record in a July 2016 VA 21-526EZ form by the Veteran, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The Veteran submitted a VA Form 21-22a date stamped as received by VA on June 30, 2015 designating Kimball Jones as his accredited agent.  There has been no change in designation since that time.

The issue of entitlement to an increased rating for sciatic radiculopathy of the left lower extremity, currently evaluated as 20 percent disabling prior to March 10, 2015, and 40 percent since that date, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On June 30, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the claim of entitlement to a compensable disability rating for erectile dysfunction is requested.

2.  On June 30, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the claim of entitlement to an increased rating for sciatic radiculopathy of the right lower extremity, currently evaluated as 20 percent disabling, is requested.

3.  On June 30, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the claim of entitlement to an increased rating for lumbar strain with spondylolisthesis, currently evaluated as 20 percent disabling, is requested.

4.  On June 30, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the claim of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for diabetes mellitus type 2 is requested.

5.  On June 30, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the claim of entitlement to service connection for neuropathy of the left arm is requested.

6.  On June 30, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the claim of entitlement to service connection for a right knee disorder is requested.

7.  On June 30, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the claim of entitlement to service connection for a left knee disorder is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to a compensable disability rating for erectile dysfunction by the Veteran's authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. 
§ 20.204 (2017).

2.  The criteria for withdrawal of the claim of entitlement to an increased rating for sciatic radiculopathy of the right lower extremity, currently evaluated as 20 percent disabling, by the Veteran's authorized representative have been met.  38 U.S.C.
§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the claim of entitlement to an increased rating for lumbar strain with spondylolisthesis, currently evaluated as 20 percent disabling, by the Veteran's authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the claim of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for diabetes mellitus type 2 by the Veteran's authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the claim of entitlement to service connection for neuropathy of the left arm by the Veteran's authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the claim of entitlement to service connection for a right knee disorder by the Veteran's authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of the claim of entitlement to service connection for a left knee disorder by the Veteran's authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn all of the claims on appeal, except for the left lower extremity radiculopathy claim.  See a Statement in Support of Claim, received on June 30, 2015.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The claim of entitlement to a compensable disability rating for erectile dysfunction is dismissed.

The claim of entitlement to an increased rating for sciatic radiculopathy of the right lower extremity, currently evaluated as 20 percent disabling, is dismissed.

The claim of entitlement to an increased rating for lumbar strain with spondylolisthesis, currently evaluated as 20 percent disabling, is dismissed.

The claim of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for diabetes mellitus type 2 is dismissed.

The claim of entitlement to service connection for neuropathy of the left arm is dismissed.

The claim of entitlement to service connection for a right knee disorder is dismissed.

The claim of entitlement to service connection for a left knee disorder is dismissed.



REMAND

Although the letter referenced above, received on June 30, 2015, indicates an intent to withdraw all pending issues, the Veteran's representative appeared to request that VA continue to address the increased rating claim for radiculopathy of the left lower extremity.  As noted in the introduction, the AOJ awarded an increased rating from 20 to 40 percent for left lower extremity radiculopathy, effective March 10, 2015.  Indeed, the Veteran has argued that this 40 percent rating should be made effective earlier.  Insofar as the letter received on June 30, 2015 did not clearly withdraw the increased rating claim at issue [which would include consideration of the propriety of the disability rating assigned at each stage], the increased rating claim remains in appellate status.    

In a September 2017 letter, the Veteran was notified by the AOJ that he was being scheduled for a VA examination to evaluate all of his service-connected disabilities.  This VA examination is not currently in the claims file, and would be pertinent to the claim of entitlement to increased disability ratings for sciatic radiculopathy of the left lower extremity.  Upon remand, this VA examination report must be associated with the claims file.

Additionally, the AOJ last associated with the Veteran's claims file records of his VA treatment in September 2016.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since September 2016, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  Obtain the report of the VA examination for the sciatic radiculopathy of the left lower extremity that was scheduled in September 2017 or thereafter.  See September 14, 2017, letter to the Veteran.  If a recent VA examination of the left lower extremity was never scheduled, then schedule the Veteran for a VA peripheral nerves examination to determine the current severity of his service-connected sciatic radiculopathy of the left lower extremity.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected sciatic radiculopathy of the left lower extremity should be reported in detail.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


